Citation Nr: 0738024	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  06-06 964A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
compensation benefits in the remaining amount of $8,834, to 
include the question of the propriety of the creation of such 
overpayment in its original amount of $37,850.65.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from February 1967 to 
December 1968, inclusive of service in Vietnam.  

This matter comes before the Board of Veterans' Appeals on 
appeal from a determination entered in August 2004 by the 
Committee on Waivers and Compromises (COWC) at the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, denying entitlement of the veteran to waiver of 
recovery of an overpayment of VA compensation benefits 
totaling $37,850.65.  Such overpayment was created as a 
result of the veteran being found to be a fugitive felon 
during the period from December 27, 2001, to April 22, 2005.  
By further COWC action in January 2005, a partial waiver of 
the overpayment was granted on the basis of the principles of 
equity and good conscience, but the COWC determined that it 
would not be against equity and good conscience to demand 
repayment of a portion of the original debt in the amount of 
$8,834.  Such amount was the sum of the monies withheld from 
the veteran's monthly compensation since the existence of the 
overpayment was made known to him.  

Pursuant to his request, the veteran was afforded a hearing 
before the Board, sitting at the RO, in May 2007, a 
transcript of which is of record.  Additional documentary 
evidence, as well as waiver for the RO's initial 
consideration of that evidence, were submitted at the time of 
that hearing.  


FINDINGS OF FACT

1.  The veteran has been charged with an overpayment of VA 
compensation benefits based on his status as a fugitive felon 
during the period from December 21, 2001, to April 22, 2003.

2.  The evidence does not reflect that the veteran, during 
the period from December 21, 2001, to April 22, 2003, was a 
fugitive felon, that is, that he was fleeing to avoid 
prosecution or custody or confinement after conviction for a 
felonious offense or attempting to commit a felonious 
offense, or that he was violating a condition of probation or 
parole imposed for commission of a felony. 


CONCLUSION OF LAW

An overpayment of VA compensation on the basis of the 
veteran's status as a fugitive felon during the period from 
December 27, 2001, to April 22, 2003, was not properly 
created.  38 U.S.C.A. § 5313B (West 2002); 38 C.F.R. 
§ 3.665(n)(2) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the duty to notify and assist 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) arguably do not apply to a claim for validity of 
overpayment claims as these types of claims are subject to 
separate notice and development procedures.  See Barger v. 
Principi, 16 Vet. App. 132 (2002).  In any event, the veteran 
has been advised of the appropriate laws and regulations 
relating to his challenge of the propriety of the debt's 
creation.  In addition, he has been given ample opportunity 
to submit evidence and argument in support of such challenge.  
Also, even assuming some defect in the duty to notify or 
assist, in light of the Board's favorable determination 
discussed in detail below, which grants the benefit sought in 
full, the veteran-appellant is not prejudiced by proceeding 
with the adjudication of his appeal.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

A debtor has the right to dispute the existence or the amount 
of the debt.  See 38 C.F.R. § 1.911(c); Schaper v. Derwinski, 
1 Vet. App. 430, 434 (1991); Smith v. Derwinski, 1 Vet. App. 
267 (1991).

In order for the Board to determine that the overpayment was 
not properly created, it must be established that the veteran 
was legally entitled to the benefits in question or, if there 
was no legal entitlement, then it must be shown that VA was 
solely responsible for the veteran being erroneously paid 
benefits.  Sole administrative error connotes that the 
appellant neither had knowledge of nor should have been aware 
of the erroneous award.  Further, neither the veteran's 
actions nor his failure to act must have contributed to 
payment pursuant to the erroneous award.  38 U.S.C.A. 
§ 5112(b) (9),(10); 38 C.F.R. § 3.500(b)(2); Jordan v. Brown, 
10 Vet. App. 171 (1997).

The United States Court of Appeals for Veterans Claims (the 
Court) noted that, "[s]tated another way, when an overpayment 
has been made by reason of an erroneous award based solely on 
administrative error, the reduction of that award cannot be 
made retroactive to form an overpayment debt owed to VA from 
the recipient of the erroneous award."  Erickson v. West, 13 
Vet. App. 495, 499 (2000).

An overpayment is created when VA determines that a 
beneficiary or payee has received monetary benefits in excess 
of the amount to which he or she was entitled. 38 C.F.R. 
§ 1.962 (2007).

This is a case in which the veteran has been charged with an 
overpayment of VA compensation, based on his status as a 
fugitive felon during the period from December 27, 2001, to 
April 22, 2003.  The focus of this inquiry is necessarily on 
the question of whether the veteran was in actuality a 
fugitive felon during the period in question.  He avers that 
he was not, and based on the evidence presented in this 
matter, the undersigned Veterans Law Judge concurs.  

On December 27, 2001, Congress enacted the Veterans Education 
and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (Act).  Section 505(a)(1) of the Act added 38 
U.S.C. § 5313B, which provides, in pertinent part, that a 
veteran who is otherwise eligible for a benefit under chapter 
11 of title 38 may not be paid or otherwise provided such 
benefit for any period during which such veteran is a 
fugitive felon.  

A veteran eligible for compensation benefits may not be paid 
such benefit for any period during which he is a fugitive 
felon.  The term "fugitive felon" means a person who is a 
fugitive by reason of: (1) Fleeing to avoid prosecution, or 
custody or confinement after conviction, for an offense, or 
an attempt to commit an offense, which is a felony under the 
laws of the place from which the person flees; or (2) 
violating a condition of probation or parole imposed for 
commission of a felony under the Federal or State law.  38 
U.S.C.A. § 5313B; 38 C.F.R. § 3.665(n)(2).

While fugitive is not specifically defined by the governing 
statute and regulation, Black's Law Dictionary (8th ed. 2004) 
defines "fugitive" as a person who flees or escapes; a 
refugee; or as a criminal suspect or a witness in a criminal 
case who flees, evades, or escapes arrest, prosecution, 
imprisonment, service of process, or the giving of testimony, 
especially by fleeing the jurisdiction or by hiding.  

In addressing how fugitive felon status affected payment of 
VA benefits to dependents, a VA Office of General Counsel 
opinion noted that the VA fugitive felon provision was 
modeled after Public Law No. 104-193, which barred fugitive 
felons from receiving Supplemental Security Insurance from 
the Social Security Administration and food stamps from the 
Department of Agriculture. VAOPGCPREC 7-2002, 69 Fed. Reg., 
25177 (2004).  It was noted that Public Law No. 104-193 was 
designed to cut off the means of support that allows fugitive 
felons to continue to flee.  Id. 

Information developed in 2003 by the VA's Office of the 
Inspector General was to the effect that two felony warrants, 
C35605 and C32074, based on dangerous drug offenses, were 
issued in Orange County, California, in July and August 1976, 
respectively.  The Superior Court of the State of California, 
County of Orange, by its April 2003 order recalled the felony 
warrant of July 1976 described above, noting that the warrant 
had been issued because the veteran had failed to appear for 
trial on July 19, 1976.  The August 1976 felony warrant was 
recalled by the Superior Court of the State of California, 
County of Orange, in a subsequent order, dated later in April 
2003, and, in addition, a termination of probation was 
therein ordered.  

On the basis of the veteran's decorated combat service in 
Vietnam and supportive medical evidence, service connection 
for post-traumatic stress disorder was established by RO 
action in January 1999, and ultimately, a 70 percent 
schedular evaluation was assigned therefor from August 1998, 
a temporary total rating was assigned from July 2000, and the 
70 percent rating was reinstituted from September 2000.  In 
addition, the veteran was found to be entitled to a total 
rating for compensation based on individual unemployability, 
effective from August 1998.  VA compensation benefits were 
then paid on that basis.  

Based on the information obtained from the VA's Inspector 
General and the Superior Court in Orange County, California, 
regarding the existence of felony warrants, the RO in July 
2003 correspondence to the veteran advised the veteran of its 
proposal to stop his VA compensation payments, effective as 
of December 27, 2001.  In November 2003, the veteran was 
informed by RO personnel that his VA compensation had been 
terminated, per § 505 of Public Law 107-103, effective from 
December 27, 2001, with reinstatement as of April 23, 2003.  
In November 2003, the VA's Debt Management Center advised the 
veteran of an overpayment of VA compensation during the 
period from December 2001 to April 2003, totaling $37,850.65.  
This was followed by entry of the veteran's request for 
waiver in November 2003, and the COWC's initial denial 
thereof in August 2004 and a grant of a partial waiver 
totaling $29,016.65 in January 2005.  

In oral and written testimony offered by the veteran, he 
denies having knowledge of the existence of any outstanding 
felony warrant from Orange County, California, from the time 
he was incarcerated in Texas until the RO advised him of 
their existence in July 2003.  In support thereof, he 
furnishes evidence from the Sheriff of Montague County, 
Texas, in December 2003, to the effect that, upon the 
veteran's release from the Lincoln County Jail in August 
1981, there was no extradition or hold on the veteran by 
Orange County, California, based on information furnished by 
the District Attorney in California that both the extradition 
and hold had been dropped.  

An undated statement is also provided by an individual who 
was formerly a veteran's representative with the Oregon 
Department of Veterans' Affairs, in which he indicated that 
he had been in initial contact with the veteran during the 
fall of 1997 when he was attempting to seek employment with 
that organization and seeking information relative to 
initiating a claim for VA compensation benefits based on an 
inservice neck injury.  The former state veterans' 
representative indicated that he solicited assistance in or 
about March 1998 from other state veteran's representatives 
in Montague County, Texas, and Orange County, California, and 
requested each to run a wants and warrants search in their 
jurisdiction with respect to the veteran.  Each such check 
was reported to be negative for any outstanding wants or 
warrants.  

In correspondence, dated in November 2003, and in an 
electronic communication of December 2005, a parole and 
probation officer in Lincoln County, Oregon, indicated that 
the veteran had been supervised under the auspices of Lincoln 
County Community Corrections from May 2000 to May 2003.  At 
the time of the veteran's arrest in May 2000, and throughout 
the period of supervision, multiple nationwide wants and 
warrants checks were completed, including at least two 
conducted in May 2000.  Each such check in May 2000 and 
throughout the period of supervision was noted to have been 
negative for any outstanding warrants nationwide.  

Information provided by an employee of the Superior Court, 
Orange County, California, in December 2005 is to the effect 
that, according to a Warrant Investigative Sheet for the 1976 
warrants, such were issued as a result of the veteran's 
violation of the terms of his probation by his failure to 
appear for a court hearing and his failure to report to the 
Probation Department.  

As alluded to above, flight or hiding is necessary to meet 
the legal definition of a fugitive.  See Blacks Law 
Dictionary, supra.  While it is arguable that the veteran may 
have been a fugitive in violation of his probation in 1976, 
there is no indication that was the case, beginning at least 
as early as August 1981.  Law enforcement authorities in 
Texas advised the veteran in August 1981, based on 
information received from the District Attorney in Orange 
County, California, that a hold or extradition order from 
Orange County had been dropped, and a variety of wants and 
warrants searches thereafter undertaken by several different 
sources all proved to be negative.  To that extent, it cannot 
reasonably be held that the veteran was a fugitive felon 
under 38 U.S.C.A. § 5313B or 38 C.F.R. § 3.665(n)(2) at any 
time during the period from December 27, 2001, to April 22, 
2003.  To that end, the overpayment charged against the 
veteran for such period was not properly created and no 
overpayment of VA compensation is chargeable to the veteran's 
compensation account on that basis.  In addition, those 
monies recouped through a withholding of his VA benefits must 
be returned to the veteran in full.  


ORDER

An overpayment of VA compensation in the original amount of 
$37,850.65, reduced by prior COWC action to $8,834, for the 
period from December 27, 2001, to April 22, 2003, was not 
properly created and to that extent, no overpayment exists 
for which waiver of recovery need be considered.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


